UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7549



LAWRENCE GENE LANZY,

                                             Petitioner - Appellant,

          versus


RICKIE    HARRISON,    Warden   of    Kershaw
Correctional Institution; GARY D. MAYNARD,
Director of South Carolina Department of
Corrections; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-01-3652-24BH-4)


Submitted:   November 21, 2002            Decided:   December 9, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Gene Lanzy, Appellant Pro Se. Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Gene Lanzy seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Lanzy has not made a substantial showing of

the denial of a constitutional right.   See Lanzy v. Harrison, No.

CA-01-3652-24BH-4 (D.S.C. Sept. 25, 2002).   Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000).   We also deny Lanzy’s “Motion to Accept Exhibit

Evidence.”    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2